Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarter report of China Digital Communication Group (the "Company") on Form 10-Q for the period endedJune 30,2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Junfeng Chen, Chief Financial Officer of the Company, certify that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 5, 2009 /s/ Junfeng Chen Junfeng Chen Chief Financial Officer
